Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICJ' COURT

                                    DISTRICT OF OREGON

JASON A. WHITE,
                                                    Civil No. 6:18-cv-00483-JR
                      Plaintiff,
                                                    ORDER FOR ATTORNEY FEES
       vs.                                          PURSUANT TO EAJA

Commissioner of Social Security
Administration,

                      Defendant.


       After considering the Stipulated Motion of the parties submitted herein, Order hereby

grants that Commissioner shall pay the sum of $8064.00 in attorney fees upon verification that

Plaintiff has no debt to the government which qualifies for offset against the awarded fees,

pursuant to the reasoning inAstrue v. Ratliff. 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010) (EAJA

awards fees subject "to a federal administrative offset if the Litigant has outstanding federal

debts") for full settlement of all claims for fees under EAJA. Costs for comi filing-fees shall be

awarded to Plaintiff in the sum of$400.00 pursuant to 28 U.S.C. §1920.



l - ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
        If Plaintiff has no outstanding federal debt, payment of $8064.00 in attorney fees plus

$400.00 reimbursement of Court filing-fees shall be made to Plaintiff's attorney Drew L.

Johnson, PC and mailed to his office at 1700 Valley River Drive, Eugene, OR 97401. If

Plaintiff has such debt, the check for any remaining funds after offset shall be made out to

Plaintiff and mailed to counsel's office at the address provided above.

       IT IS SO ORDERED this day of      ~ fe}(JMYJI)


PRESENTED BY:

By:    Isl SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




2-ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
